DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 4407374 to Wallussek et al.
Regarding claim 17, Wallussek discloses a method of drilling a borehole, comprising: rotating a driveshaft 3/7 coupled to a drill bit (fig. 1; col. 3, lines 18-22), wherein the driveshaft is coupled to a rotor 31 of an electromagnetic power generation device and rotatable relative to a stator 30 of the electromagnetic power generation device (fig. 3; col. 4, lines 5-11); generating power via the power generation device; and powering one or more components with the generated power (col. 4, lines 22-25).
Regarding claim 18, the method of claim 17, further comprising: powering a radially extendable borehole engagement member 9 with the generated power; and radially extending the borehole engagement member to deviate the borehole (col. 3, lines 23-39 and at least claim 1).
Regarding claim 19, the method of claim 17, further comprising powering one or more sensing devices with the generated power (inclinometers 14 are powered by the generated power).
Regarding claim 20, the method of claim 17, further comprising storing the generated power in a power storage device (see claim 9).
Claim Rejections - 35 USC § 103
Claim 1-4, 7, 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4407374 to Wallussek et al in view of US 20120139250 to Inman et al.
Regarding claim 1, Wallussek teaches a drilling tool, comprising: a housing 4; a driveshaft 3/7 located at least partially within the housing and rotatable with respect to the housing; and an electromagnetic power generation device including a stator 30 and a magnet (in the rotor 31; fig. 3; col. 4, lines 5-11) located within the housing, wherein the stator 30 is coupled to the housing 4 and the magnet/rotor 31 is coupled to the driveshaft (fig. 3), and wherein relative movement of the driveshaft with respect to the stator generates electrical power (col. 4, lines 22-25).
However, it is not explicitly taught that the stator has a coil.  Inman teaches a downhole power generation device similar to that of Wallussek, wherein it is further taught that the stator includes coils (paragraph 0040).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use coils as taught by Inman in the stator of Wallussek. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because coils were a well-known material to be attached/integrated into stators in order to generate electric current upon relative rotation of the magnets on the rotor as taught by Inman. 
Regarding claims 2-3, the drilling tool of claim 1, further comprising: a borehole engagement member 9 extendable radially and outwardly from the housing; and an actuation system 14-16-17 that controls extension of the borehole engagement member and is powered by the power generation device (col. 3, lines 23-39 and at least claim 1 of Wallussek).
claim 4, drilling tool of claim 2, wherein the actuation system comprises a hydraulic, mechanical, or electrical actuation system (claims 2, 6, 7, and 13 of Wallussek).
Regarding claim 7, the drilling tool of claim 1, further comprising a power storage device in which power generated by the electromagnetic power generation device is stored (see claim 9 of Wallussek).
Regarding claim 9, the drilling tool of claim 1, wherein the electromagnetic power generation device further comprises a plurality of coils (paragraph 0040 of Inman) and a plurality of magnets (col. 4, lines 8-10 of Wallussek).
Claim 10 is an independent claim that contains all of the limitations of claims 1 and 2.  Wallussek in view of Inman is shown to teach these limitations in the rejections of claims 1 and 2 above.
Regarding claim 11, see the rejection of claims 2-3 above.
Regarding claim 12, see the rejection of claim 9 above.
Regarding claim 14, see the rejection of claim 4 above.

Claims 5, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallussek in view of Inman as applied to claims 1 and 10 above, and further in view of US 20160333670 to Tegler et al.
Wallussek in view of Inman teaches the electromagnetic power generation device from claims 1 and 10 above, but it is not specifically taught that the device comprises a permanent magnet synchronous generator or that it generates three-phase power.
Tegler teaches an electromagnetic power generation device similar to that of Wallussek/Inman, wherein it is further taught that the device comprises a permanent magnet synchronous generator and that it generates three-phase power (paragraphs 0019 and 0026). It .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallussek in view of Inman as applied to claims 1 and 10 above, and further in view of US 20010042643 to Krueger et al.
Wallussek in view of Inman teaches the electromagnetic power generation device from claims 1 and 10 above, but it is not specifically taught that the device generates AC voltage and converts the AC voltage into a DC voltage.
Krueger teaches an electromagnetic power generation device similar to that of Wallussek/Inman, wherein it is further taught that the device generates AC voltage and converts the AC voltage into a DC voltage (paragraph 0030).  It would have been obvious to one of ordinary skill in the art, having the teachings of Wallussek/Inman and Krueger before him prior to the effective filing date of the claimed invention, to modify the power generation device taught by Wallussek/Inman to include the AC to DC conversion of Krueger, in order to obtain the predictable result of the generator providing DC voltage to the components that require it, as taught by Krueger.
Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3676